                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

COMMUNITY STATE BANK                                                                        PLAINTIFF


v.                                      Case No. 4:18-cv-4078


MAXINE WILSON; CARRIE W.
WINFORD, ADMINISTRATRIX
FOR THE ESTATE OF JENNIFER
HARTING WILSON; and J. SCHUYLER
MARVIN, DISTRICT ATTORNEY                                                               DEFENDANTS


GARY WILSON                                                                             INTERVENOR

                                               ORDER

       The above-entitled cause having come before the Court upon the Motion of Plaintiff to deposit
sum of money with the Court pursuant to Rule 67 of the Federal Rules of Civil Procedure, and the
Court being fully advised in the premises,

         IT IS SO ORDERED that the motion of Plaintiff to deposit sum of money with the Court be
and it is hereby GRANTED.

        IT IS FURTHER ORDERED that such sum, to-wit, $255,209.47, be deposited by the Clerk
into the registry of this court, and then as soon as the business of his office allows, the Clerk shall
deposit said sum into an interest-bearing instrument as follows:

        NAME OF INSTITUTION:                            Court Registry Investment System (CRIS)
        LENGTH OF TERM OF INVESTMENT:                   Indefinite
        RATE OF INTEREST:                               Variable

        Pursuant to 28 U.S.C. § 2045, the Clerk shall deposit said sum into the Court Registry
Investment System (CRIS), an interest-bearing account administered by the Administrative Office of
the United States Courts. Said funds shall remain so deposited or invested as indicated, at which time
the funds, together with the interest thereon shall be reinvested by this institution in the same account
or instrument for a like period of time unless advised by the Clerk that the funds shall be withdrawn
for disposition pursuant to further order of this Court.

         IT IS FURTHER ORDERED that Plaintiff serve a copy of this Order personally upon the Clerk
of this Court or upon the financial deputy.

        Dated: October 30, 2019.
                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
